Case 1:15-cr-00616-AT Document 740 Filed 01/07/19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

_ _ _ _ _ ... _. _. _ _. _ _ _ _ X

 

UNITED STATES OF AMERICA
POST-INDICTMENT
RESTRAINING ORDER PURSUANT
~ v. - : TO 18 U.S.C.
§§ 981(a) (1) (c) sr
. 982(a)(l), 21 U.S.C.
MICHAEL PEARSE, § 853(e)(1), and 28 U.S.C.
' § 2461(€)
Defendant.
15 Cr. 616 (AT)

.. _ _ _. _ _ _ _ _ _ _ _ _ _ X

Upon the application of GEOFFRBY S. BERMAN, United
States Attorney for the Southern District of New York, pursuant
to Title 18, United States Code, Sections 981(a)(1)(C) &
982(a)(l) and Title 28, United States Code, Section 2461(0),
based on the Affidavit of Special Agent Quoc Tuan Nguyen of the
United States Internal Revenue Service, executed on January 4,
2019, and upon a finding of probable cause that the Subject
Properties, defined below, are subject to forfeiture and
restraint pursuant to Title 21, United States Code, Section
853(e)(l),

IT IS HEREBY ORDERED that MICHAEL PEARSE, the
defendant, and all attorneys, agents, and employees, and anyone
acting on the behalf of the defendant, and all persons or

entities in active concert or participation with any of the

Case 1:15-cr-00616-AT Document 740 Filed 01/07/19 Page 2 of 4

above, and all persons or entities having knowledge of this
Order, shall not take any action prohibited by this Order.

IT IS FURTHER ORDERED that IVIICHAEL PEARSE, the
defendant, and all attorneys, agents, and employees, and anyone
acting on the behalf of the defendant, and all persons or
entities in active concert or participation with any of the
above, and all persons or entities having knowledge of this
Order, shall not, directly or indirectly, transfer, sell,
assign, pledge, hypothecate, encumber, or dispose of in any
manner; cause to be transferred, sold, assigned, pledged,
hypothecated, encumbered, disposed of in any manner; or take, or
cause to be taken, any action that would have the effect of
depreciating, damaging, or in any way diminishing the value of
the following property:

a. All right, title, and interest in the
limited partnership interest in Blackwall Capital Holdings, LP
in the name of Michael J. Pearse, equal to 1.5% based on a
capital contribution of $150,000, as well as any future
distributions of dividends (“Subject Property-l”);

b. Any and all funds, up to and including
$10,856.l6, held in.account number 2007375440 at Bank of

America in the name of Michael Pearse, d/b/a Devine Elements,

 

Case 1:15-cr-00616-AT Document 740 Filed 01/07/19 Page 3 of 4

and all funds traceable thereto (“Subject Property-Z”);

c. Anyenuiall funds, up to and including
$4,080.49, held in account number 2007876886 at Bank of
America in the name of Michael Pearse, and all funds
traceable thereto(“Subject Property~3”);

d. Any and all funds, up to and including
$20,047.24, held in account number 2007876904 at Bank of
America intjuename<nyichael Pearse, andanj_funds traceable
thereto (“Subject Property-4”); and

e. Any and all funds, up to and including
£22,684.40 GBP, held in account number 00350186 at LLOYDS BANK
in the name of MICHAEL PEARSE (“Subject Property-B”)
(collectively, the “Subject Properties”).

IT IS FURTHER ORDERED that, with respect to Subject
Property-l, all future distributions of dividends shall be
either maintained in escrow or turned over to the Internal
Revenue Service for maintenance in escrow;

IT IS FURTHER ORDERED that the United StateS
Attorney’s Office for the Southern District of New York, in its
discretion, is authorized to direct the release of the Subject

Properties restrained herein;

 

Case 1:15-cr-00616-AT Document 740 Filed 01/07/19 Page 4 of 4

IT IS FURTHER ORDERED that any person or entity
claiming an interest in the assets listed in this Order may
contact the following Assistant United States Attorneys to
clarify the scope of the Order: Assistant United States
Attorneys Olga I. Zverovich and Jilan Kamal, Telephone Numbers
(212) 637-2514/2192, respectively. Those persons or entities
will not be deemed in violation of this Order for any
transactions undertaken upon approval made in writing by
Assistant United States Attorneys Zverovich and/or Kamal; and

IT IS FURTHER ORDERED that this Restraining Order
shall be binding upon the defendant, his attorneys, agents, and
employees, and all persons in active concert or participation
with any of the above, or any other person having knowledge of
this Order, and that this Order shall remain in effect until
further order of this Court.

Dated: New York, New York
, 2019

SO ORDERED:

 

HoNd§ABfE ANALISA TORRES
UNITED sTATEs DISTRICT JUDGE

 

